           IN THE UNITED STATES DISTRICT COURT
              EASTERN DISTRICT OF ARKANSAS
                    WESTERN DIVISION

LAJESSICA R. MAYO                                                 PLAINTIFF

V.                           No. 4:18 -cv-574-DPM

NANCY A. BERRYHILL,
Acting Commissioner, Social
Security Administration                                          DEFENDANT

                                   ORDER
     No one has objected to Magistrate Judge Deere's Recommended
Disposition,   NQ   23. After reviewing for clear errors of fact on the face
of the record, FED. R. Civ. P. 72(b) (advisory committee notes to 1983
addition), and for legal error, the Court adopts the recommendation.
     So Ordered.



                                          D.P. Marshall Jr.
                                          United States District Judge

                                              /1   .TA1l 2-0/?
